EXHIBIT 10.7

[g1htmoiayrxa000001.jpg]

 

EMPLOYEE RETENTION AGREEMENT

 

This Employee Retention Agreement (“Agreement”), dated as of May 9, 2016, is by
and between Kindred Healthcare Operating, Inc. (the “Company”) and Jon B.
Rousseau (“Employee”).

 

RECITALS OF FACT

 

The Company desires to recognize the critical skills and contribution provided
by Employee to the Company and seeks to retain his services.  This Agreement is
entered into in addition to, and in no way alters or otherwise amends the terms
and conditions of that certain Employment Agreement, dated July 15, 2013,
between the Company and Employee.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and mutual premises contained
herein, the Company and Employee (hereinafter collectively the “Parties”) agree
as follows:  

 

 

1.

The Recitals of Fact are incorporated herein.

 

 

2.

Retention Incentive.

In consideration for Employee’s continued service to the Company, subject to the
terms and conditions in this Agreement, the Company will pay One Million Dollars
($1,000,000), less required payroll and withholding deductions (the “Retention
Incentive”), to Employee, with the Employee’s next regularly scheduled pay
check, after the earlier of (a) January 1, 2018; (b) first day of employment of
a Chief Operating Officer of the Company who succeeds the Company’s Chief
Operating Officer as of the date hereof; and (c) Employee’s termination of
employment by the Company without cause (as defined below) (such applicable date
being defined as the “Retention Date”), provided that the requirements in
Paragraph 3 below have been fulfilled.

 

 

3.

Employee Work Commitment Period.

In exchange for the Company's payment of the Retention Incentive and subject to
the terms and conditions of this Agreement, Employee agrees that he shall earn
the Retention Incentive described in Paragraph 2 of this Agreement only if and
when he remains continuously employed in a similar capacity by the Company from
the date of this Agreement through the Retention Date (such period hereinafter,
the “Work Commitment Period”) and has performed his job duties in a manner that
the Company deems satisfactory. Employee understands and agrees that no portion
of the Retention Incentive is earned or will be paid until the completion of the
Work Commitment Period.  Employee understands and agrees that if Employee
resigns his employment or he otherwise terminates his employment, or the Company
terminates his employment for cause (as defined below) before the end of the
Work Commitment Period, he shall not be entitled to the Retention Incentive
under this Agreement.

 

--------------------------------------------------------------------------------

For purposes of this Retention Agreement, the term “cause” shall mean the
following as deemed by the Company:  conviction of any felony; any act of
willful fraud, dishonesty or moral turpitude; misuse/abuse of alcohol or drugs,
which interferes with or affects Employee’s responsibilities to the Company or
which reflects negatively upon the integrity or reputation of the Company; 
gross negligence; any material violation of Employee’s duty of loyalty to the
Company or express written directions to the Employee; any material breach of
Company policy or procedure; or any violation of any material term and condition
of this Agreement.

 

 

4.

Employee Handbook; Code of Conduct; Policies.

Employee understands and agrees that during the term of his employment with the
Company, he shall be subject to the terms and conditions of the Company’s
Employee Handbook, Code of Conduct, and all other Company policies and
procedures.  Employee agrees to strictly adhere to the provisions of the
Company’s Employee Handbook, Code of Conduct and all its other applicable
policies and procedures and understands and agrees that the Company retains the
right to change or cancel any policy or benefit.

 

 

5.

Non Assignability.

The Parties may not assign its rights or obligations hereunder without the prior
written approval of the other Party; provided however, that such an assignment
may be made to an entity which is related by virtue of a common parent
corporation or which is directly or indirectly, wholly owned or controlled by
the same entity as the assigning Party with notice to the other Party.  

 

 

6.

Waiver of Breach and Severability.

The waiver by either Party of a breach of any provision of this Agreement by the
other Party shall not operate or be construed as a waiver of any subsequent
breach by either Party.  In the event any provision of this Agreement is found
to be invalid or unenforceable, it may be severed from the Agreement and the
remaining provisions of the Agreement shall continue to be binding and
effective.

 

 

7.

Entire Agreement; Amendment.  

This instrument contains the entire agreement of the Parties with respect to the
subject matter hereof and supersedes all prior agreements, promises, covenants,
arrangements, communications, representations and warranties between them,
whether written or oral with respect to the subject matter hereof.  No
provisions of this Agreement may be modified, waived or discharged unless such
modification, waiver or discharge is agreed to in writing signed by Employee and
such officer of the Company specifically designated by its Board of Directors.

 

 

8.

Governing Law.

The Parties agree that this Agreement is to be construed and enforced at all
times in accordance with the laws of the State of Delaware without reference to
its conflict of laws provisions, except where specifically preempted by federal
law.

 

 

9.

Mediation.  

If a dispute arises out of or relates to this Agreement or the breach thereof
and if the dispute cannot be settled through negotiation, the Parties agree
first to try in good faith to settle the dispute by non-binding mediation
administered by a qualified mediator, prior to resorting to litigation.

--------------------------------------------------------------------------------

 

 

10.

Tax Matters.

The Parties agree and confirm that this Agreement is intended to provide for
compensation that is exempt from the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the Treasury
Regulations and official guidance issued thereunder, as a short-term deferral
described in Reg. Section 1.409A-1(b)(4).  This Agreement is to be interpreted,
construed and administered in accordance with this agreed intent, provided that
the Company does not promise to warrant any tax treatment of compensation
thereunder.

 

 

11.

Headings.

The headings of this Agreement are inserted for convenience only and are not to
be considered in the interpretation of this Agreement.

 

EMPLOYEE HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT HE HAS
OR MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION BASED ON, ARISING
OUT OF OR CONNECTED WITH THIS AGREEMENT. THIS PROVISION IS A MATERIAL INDUCEMENT
FOR THE COMPANY TO CONTINUE TO EMPLOY EMPLOYEE.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 

 

 

Kindred Healthcare Operating, Inc.

 

 

 

 

/s/ Jon B. Rousseau

 

By:

/s/ Stephen R. Cunanan

Jon B. Rousseau

 

 

Stephen R. Cunanan, Chief Administrative

Officer and Chief People Officer

 